Citation Nr: 0708043	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
residuals of a back injury.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2005.  A transcript 
of that hearing has been associated with the claims file.

The Board remanded this matter for further development in 
October 2005.  Such development has been accomplished and 
this matter is returned to the Board for further appellete 
consideration.  


FINDINGS OF FACT

The competent medical evidence reflects it is less than 
likely that the veteran's back disorder is related to service 
or was manifested within one year of service discharge.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in April 2003.  Prior to 
adjudication of the claim in July 2003, the RO, provided 
initial VA notice as it applies to this claim, in a May 2003 
letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
An additional letter was sent in October 2005.
Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  This matter was 
remanded in October 2005 for additional development, 
including records from the Social Security Administration, 
and for a VA examination, the records of which are now 
associated with the claims file.  The VA back examinations of 
June 2006 and the September 2006 addendum included review of 
the records and examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date or an increased initial rating.  
However, since service connection is being denied for this 
claim, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a arthritis, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a back disorder.

Service medical records reveal that the veteran's August 1966 
enlistment examination was normal.  In February 1967 he was 
seen for complaints of low back pain, rule out ligamental 
strain versus right muscle spasm.  In November 1967 he was 
seen for back pain radiating to his right leg with findings 
of tenderness of the L5-S1 and right sciatica, with a 
tentative diagnosis of lumbar spine syndrome.  Another 
November 1967 orthopedic clinic record noted the onset of 
right sciatica pain 1 week ago.  He denied back pain and no 
previous episodes.  The examination revealed limited flexion 
of his back, slight list to the right side on bending and 
increased sciatic pain.  There was no tenderness to palpation 
of the back and mild sciatic notch tenderness.  He had pain 
on the right thigh on straight leg raise to 70 degrees.  The 
impression was probable nerve root compression.  
Recommendations were for him to undergo a neurological 
consult.  He was referred to neurosurgery in November 1967 
for complaints of right lower extremity pain in sciatic 
distribution.  He was noted to have spontaneous onset of the 
right lower extremity pain from the buttock to the calf, 
worse in the morning and with activity.  There was radicular 
pain with walking and sitting.  There was no left lower 
extremity pain and no sphincter disturbance.  Physical 
examination revealed him to walk with a right lower extremity 
limp, no list and no back spasm.  There were no motor or 
sensory findings.  He had negative straight leg raise on the 
left, and positive straight leg on the right with sciatica 
and pain increased on dorsiflexion and relieved by knee 
flexion.  The impression was herniated nucleus pulpous, L5-
S1.  His treatment plan was for bed rest and parafon forte.  
By December 1967 he had made good improvement and his leg 
pain was less.  Also in December 1967 he on limited duty for 
3 months for a diagnosed radiculopathy, S1, right.  Service 
medical records from January 1968 and February 1968 revealed 
complaints of mild to moderate right sciatica, low back pain 
and lower extremity pain.  His July 1970 separation 
examination revealed normal findings on spine examination, 
but gave a history of back strain in 1967 treated with rest 
and muscle relaxant, no recurrence, no complications and no 
sequela.  

Social Security records obtained as per the Board's remand 
directions, included private treatment records and 
examinations for the veteran's back problems in 2002.  Among 
the pertinent records was a report dated July 8, 2002, 
shortly after the veteran was injured pulling a "skid" and 
felt alot of pain in the lower back down to the legs.  A 
history was given of previous back injury 11 years ago when 
he felt something pop after a slip and fall.  It took several 
months of multiple visits to a chiropractor to clear up.  X-
rays showed decreased disc space of L4-5 and L5-S1 and 
sacralized L5 with fused spina bifida occulta.  Examination 
revealed exaggerated light touch, tenderness.  The diagnosis 
was lumbar radiculopathy.  A July 2002 occupational capacity 
evaluation discussed the veteran's physical capacity to do 
light, sedentary, heavy and work.  This report indicated that 
the veteran's back was injured on July 9, 2002 and that the 
injury occurred when the veteran was trying to pull a skid 
and it stuck to a lower skid and caused pain in his back.  
There was a history of prior back injury in 1991 given.  An 
August 2002 magnetic resonance imaging (MRI) diagnosed 
advanced degenerative disc disease (DDD) with marked disc 
space narrowing at L4-5 and L5-S1, a small central disc 
herniation at L3-4 level, left paracentral disc herniation 
abutting the thecal sac at the L4-5, central and left 
paracentral disc hernation at L5-S1 causing mild compression 
and posterior displacement of the left nerve root at this 
level.  

The veteran continued with private treatment through November 
2002 for severe back pain and radicular leg pain.  A 
September 2002 record noted that the veteran had preexisting 
degenerative changes of the lumbar spine that were likely 
exacerbated by his injury at work.  

The report of a November 2002 private examination again 
revealed the veteran to report pulling a skin on a tall pile 
in July 2002 when something popped in his back.  He had an 
injury 10 years earlier to the low back that was treated by a 
chiropractor and was out of work 5-6 weeks but had a full 
recovery.  He had no recent back pain preceding his most 
recent injury.  Physical examination revealed visible pain, 
tender to gentle palpation over the lumbar paraspinals and 
actually some pain with stroking of skin.  He had increased 
back pain with axial compression of his head and shoulders in 
the standing position, but less so in sitting.  His range of 
motion of his hips and straight leg raise both caused back 
pain.  His motor examination was generally 5/5 and sensory 
examination was intact to pinprick.  Reflexes were diminished 
symmetrically at the knee and Achilles.  Flexion caused 
significant pain beyond 50 degrees and extension of 20 
degrees caused back pain as well.  The above cited August 
2002 MRI findings were reviewed and recited.  The impression 
was DDD of L5-S1 with disc herniation L5-S1 midline with 
primary axial back pain.  He was also noted to be a 2 pack a 
day smoker and had mild overlay on examination.  The examiner 
discussed that it appeared that the veteran clearly had a 
preexisting condition of lumbar disc degeneration.  He had 
the most recent symptomatic exacerbation by his work related 
injury.  The rest of the discussion centered around his 
treatment options and functional limitations.  

The report of a June 2003 VA examination was deemed 
inadequate by the Board in its October 2005 remand because it 
did not include a claims file review.  The history taken from 
the veteran revealed that his job in service required heavy 
lifting and he developed low back pain in service and was 
placed on light duty for 6 months.  He indicated that his 
pain persisted then he hurt his back at work 10 years ago.  
He was working a print job, which was the same occupation he 
had before, during and after service.  He indicated that he 
received workers compensation award and he returned to work 
without difficulty.  In July 2002 he reinjured his back at 
work and he has not worked since.  Now he was retired on 
Social Security disability.  He currently complained of low 
back pain all the time.  His pain was aggravated by walking, 
prolonged sitting, standing and bending.  He had mild pain 
increase with coughing.  His pain radiated down the left 
lower extremity to the calf.  There were no paresthesias.  He 
could perform activities of daily living and used no 
assistive devices.  He submitted a copy of the August 2002 
MRI, and findings from this were related.  Physical 
examination revealed that he walked without a limp.  He 
indicated that he could heel-toe walk but claimed he can not 
walk tiptoe because it aggravated his back pain.  However on 
examination, he had pain on heel walk, and far, far less pain 
on walking tiptoe.  Trendelenburg signs were negative and he 
had some lumbar spine tenderness to light touch and mild 
paravertebral spasm.  His range of motion revealed 40 degrees 
flexion with pain and 45 degrees extension without pain.  
There was no deformity of the spine in the sagital and 
coronal planes.  There was side bending of 20 degrees with 
pain.  His deep tendon reflexes were equal and active.  There 
was no sensory loss to pinprick in the lower extremity.  The 
straight leg raising was 70 degrees in sitting and limited to 
20 degrees supine.  The diagnosis was low back strain and DDD 
of the lumbar spine.  There was no evidence of nerve root 
compression.  The examiner opined that most if not all of the 
veteran's present complaints are due to the 2 work related 
injures and there was a very large functional component to 
his complaints.  

VA treatment records from 2005 include records of back 
treatment.  Treatment records from May 2005 indicated that 
the veteran was seen as a new patient primarily to establish 
medication for his back pain with radiation down to right 
lower extremity.  He had a past medical history of chronic 
low back pain that reportedly started in 1968-1969.  His 
symptoms progressed and he went on disability for back 
problems.  He brought in a letter from a private orthopedist 
that diagnosed him with DDD L4-5, L5-S1 and disc herniation 
of L5-S1.  He had a past medical history of chronic low back 
pain, lumbar radiculopathy.  The impression was lumbar 
radiculopathy, chronic low back pain from DDD and herniated 
nucleus pulposes.    An August 2005 treatment note revealed 
problems of continuing radiculopathy, and chronic low back 
pain at times radiating down both legs to his ankles.  He was 
diagnosed with chronic low back pain, lumbar radiculopathy 
and degeneration of intervertebral disc.  

On the occasion of the May 2005 hearing, the veteran 
testified of having injured his back during active duty when 
he was lifting heavy sheets of paper.  He testified that he 
received treatment during service for his back pain that 
radiated down his leg and that he was placed on light duty.  
He stated that after his discharge, he did not seek treatment 
again for his back until the 1980's when he injured it at 
work and was treated by a chiropractor.  He testified that 
his current symptoms are identical to those he experienced 
back in service.  

The report of a June 2006 VA examination included a review of 
the claims file.  It was documented multiple times that the 
veteran was seen in active duty for back and right lower 
extremity pain.  He served from 1966 to 1970 working on a 
printing press.  He stated that in 1967 he was lifting paper 
and hurt his back.  He was seen by a doctor and placed on 
light duty and has had low back pain ever since.  He stated 
that he had another severe episode of back pain around 1980 
and another in 2002.  It radiated to the left lower extremity 
but not into the foot.  He had less pain radiating into the 
right L4 distribution.  He rated leg pain as a 7/10.  He's 
had no flare-ups or incapacitating episodes in the past 12 
months.  He's had physical therapy in the past but no steroid 
injections and no surgery.  He took Celebrex for pain.  He 
stated he was put on Social Security disability for his back 
and was a printing press operator before that.  Physical 
examination revealed him to have a normal gait and posture.  
He had moderate lumbar tenderness and muscle spasm.  Straight 
leg raising was positive bilaterally.  His motor examination 
was 5/5.  There were absent knee jerk reflexes bilaterally 
and 1+ ankle jerk.  Range of motion was normal except for 
flexion of 60 degrees which was less than 90 percent normal.  
He had pain and fatigue with repetition and 60 degrees on 
flexion.  Otherwise there was no pain, weakness, fatigue, 
instability or decrease in the range of motion.  Imaging 
revealed evidence of moderate to severe DDD of the L3-4, L4-5 
and L5-S1.  Also a report of an MRI from 2002 was brought in 
with the veteran describing advanced DDD of the L4-5 and L5-
S1 with small central disk at L3-4.  He was diagnosed with 
multilevel moderately severe degenerative disease with 
bilateral lower extremity radiculopathies.  There was 
extensive documentation of back injury and radiculopathy in 
the claims file.  Therefore it was more likely than not that 
a component of the above condition was related to service.  

In an August 2006 deferred rating, the RO determined that the 
June 2006 VA examination was insufficient and sent the file 
back to the examiner for an addendum.

A September 2006 addendum from the same VA examiner who 
performed the June 2006 VA examination noted that RO 
determined he had not reviewed the claims file thoroughly 
enough.  Briefly, the veteran reported low back pain since 
1967 while lifting and there was extensive documentation in 
the claims file for evaluation of his back and right lower 
extremity pain on active duty.  This was reviewed in his 
claims file at the time of the initial evaluation.  At that 
time the veteran reported an injury in 2002, which was 
documented in the claims file.  He also reported an injury in 
1980 that is not in the claims file.  He also reported an 
injury in 1980 that is not in the claims file but is likely 
the incident referred to approximately 10 years prior to 2002 
in the documents in his claims file.  

Only reviewing the claims file as requested, the only new 
information the examiner ascertained is that the veteran 
claims he had low back pain since 1967, although the 
separation examination in 1970 reportedly reflects that the 
back problems resolved and that the pain from the incident 10 
to 20 years ago resolved with full recovery.  However the 
treating doctor in October 2002 stated clearly that the 
radiographic findings revealed preexisting degenerative 
changes in that the current symptoms from 2002 represents an 
exacerbation of a preexisting back injury.  The veteran had 
been previously denied service connection for this based on 
the length of time from discharge and the fact that his 
symptoms resolved at discharge.  Previously based on the 
extensive documentation of both back pain and radiculopathy 
in his claims file, the examiner had concluded that it is 
more likely than not that a component of his moderate to 
severe degenerative disc disease at multiple levels is 
related to service.  The examiner noted that there is a lapse 
in documentation of any treatment for back related conditions 
from the time of discharge to 2002.  That spans more 30 
years.  Reconsidering all this, the examiner now thought that 
it is less likely than not, that his degenerative disc 
disease is related directly to service.  However if it can be 
documented that this veteran had recurrent back problems over 
that period of time, (from the time of discharge to 2002) it 
would be reasonable to conclude as he previously did, the 
chronicity of recurrent pain started from the well documented 
incidents on active duty.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for residuals of a back 
injury.  The most recent opinion from the examiner in the 
September 2006 addendum from the earlier VA examination done 
in June 2006 stated that based upon a thorough review of the 
claims file, as well as the earlier examination of the 
veteran, that it was less likely than not that the veteran's 
current lumbar spine problems were related to the ones he 
experienced in service, which were felt to be acute and 
transitory.  This opinion clarified and corrected an earlier 
opinion that this same examiner had in June 2006 when he felt 
that the veteran's current lumbar spine problems could 
possibly have begun in service.  The examiner noted that he 
had not reviewed the evidence in the claims file thoroughly 
enough before providing the opinion in June 2006.  The 
service medical records themselves are noted to reflect that 
the back disorder the veteran experienced in service was of 
an acute and transitory nature, with no residuals shown at 
the time of his July 1970 separation examination.  Subsequent 
medical records after service reflect intercurrent injuries 
to the back.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


